Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Julio and Edith Tapia appeal from the district court’s final judgment entered after the district court granted Defendants’ Fed.R.Civ.P. 12(b)(6) motions to dismiss Plaintiffs’ state law claims for declaratory judgment, breach of fiduciary duty, and quiet title, as well as their claim under the Fair Debt Collection Practices Act, 15 U.S.C.A. §§ 1692-1692p (West 2009 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s final judgment. See Tapia v. U.S. Bank, N.A., No. 1:09-cv-01025-GBL-JFA (E.D. Va. filed June 30, 2010; entered July 1, 2010); see also Horvath v. Bank of N.Y., N.A., 641 F.3d 617 (4th Cir.2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.